department of the treasury internal_revenue_service washington d c number release date date cc pa cbs br2 gl-607466-00 uil memorandum for area_counsel small_business - self employed area greensboro cc sbse gbo from mitchel s hyman assistant branch chief branch collection bankruptcy and summonses subject this responds to your memorandum dated date in which you asked for our comments on the debtor’s proposed chapter plan and disclosure statement with respect to the liquidating_trust we forwarded these documents to the office of associate chief_counsel passthroughs special industries and the following reflects their views background the above named debtor and it sec_30 subsidiaries together the debtors filed bankruptcy under chapter and subsequently filed their proposed plan and disclosure statement with the bankruptcy court section of the plan provides that shortly after confirmation the debtors will transfer the trust assets which are generally defined in section dollar_figure as all property of the debtors and their consolidated estates of every type and nature to a liquidating_trust for the benefit of the holders of allowed claims upon confirmation the subsidiaries will merge into the debtor the trust is to be managed by a_trust administrator who will also dissolve the debtors according to state law section iv a of the disclosure statement provides that the debtors will transfer the trust assets to the trust free and clear of all liens claims and encumbrances of any kind whatsoever except as otherwise provided in the plan and in certain documents relating to the settlement of claims the documents include the collateral sharing_agreement the collateral sharing order the apa and the approval order the settlement was previously approved by the bankruptcy court article xii of the plan and section iv h of the disclosure statement provide that upon the effective date the documents will be deemed ratified and reaffirmed in their entirety and incorporated into the plan and disclosure statement section of the plan provides that the trust administrator with the advice of a post confirmation committee to be formed under the plan is authorized to enter into contracts and make all other arrangements necessary or gl-607466-00 appropriate to collect sell or otherwise dispose_of all trust assets except for the claims article iii of the plan classifies the claims and interests in the plan the allowed claims and interests other than allowed administrative claims are divided into the following five classes cla sec_1 consists of all allowed priority claims cla sec_2 consists of all allowed secured claims cla sec_3 consists of all allowed unsecured claims other than the certain claims in cla sec_4 class four consists of all allowed subordinated claims subordinated per settlement cla sec_5 consists of all interests in the debtors section of the plan provides that it is intended that the trust shall be classified for federal_income_tax purposes as a liquidating_trust the transfer of the trust assets to the trust are to be treated for federal_income_tax purposes as a deemed transfer of the trust assets to certain holders of allowed claims generally in proportion to the amount that each such allowed claim bears to the total of such allowed claims followed by a deemed transfer of the trust assets by such holders of allowed claims to the trust section vii d of the disclosure statement provides that although the holders of allowed claims generally will be treated for federal_income_tax purposes as having received the trust assets from the debtors and then transferring them to the trust because holders of allowed administrative claims and cla sec_1 claims will receive specified fixed amounts from the trust the trust administrator intends to treat the actual payments made to holders of allowed administrative claims and cla sec_1 claims from the trust as being made in exchange for these claims on the date of payment thereof accordingly a holder of an allowed administrative claim or a cla sec_1 claim should generally recognize gain_or_loss equal to the cash received plus the fair_market_value of other_property received if any with respect to its claim less its adjusted_basis in its claim section vii d of the disclosure statement provides that although not free from doubt holders of allowed claims in classe sec_2 and as of the effective date should be treated as receiving from the debtors their share of the trust assets remaining after distributions to holders of allowed administrative claims and cla sec_1 claims in satisfaction of their allowed claims and simultaneously transferring such trust assets to the trust accordingly a holder of a cla sec_2 or cla sec_3 allowed claim as of the effective date should initially recognize gain_or_loss in an amount equal to its share of the amount of cash and the fair_market_value of any other trust assets deemed received on the effective date other than attributable to accrued and unpaid interest less the adjusted tax basis of its claim additionally such holder should recognize its allocable share of taxable_income on the trust assets realized by the trust on an annual basis section vii d provides that it is highly unlikely that holders of cla sec_4 claims will receive any distributions under the plan accordingly although not free from doubt gl-607466-00 on the effective date a holder of a cla sec_4 allowed claim should recognize gain_or_loss in an amount equal to the amount of cash and the fair_market_value of any other_property that the holder actually receives with respect thereto other than for accrued but unpaid interest section vii d provides that equity holders will not receive any consideration under the plan in general if any security which is a capital_asset such as an interest becomes worthless during a taxable_year the loss resulting therefrom equal in amount to the holder’s basis therein shall be treated as a loss arising from the sale of exchange of such security on the last day of the taxable_year law and analysis sec_301_7701-4 of the procedure and administration regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code the code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 1994_2_cb_684 provides conditions under which the service will consider issuing an advance_ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations we would like to bring the following issues to your attention business_purpose gl-607466-00 taxation of the transfer the transfer the disclosure statement and the plan do not clearly explain the tax consequences of the transfer of the assets to the trust section of the plan provides that the transfer of the trust assets to the trust shall be treated for federal_income_tax purposes as a deemed transfer of the trust assets to certain holders of allowed claims generally in proportion to the amount that each such allowed claim bears to the total of such allowed claims followed by a deemed transfer of the trust assets by such holders of allowed claims to the trust while section vii d of the disclosure statement provides that although the holders of allowed claims will generally be treated for federal_income_tax purposes as having received the trust assets from the debtors and then transferring them to the trust because holders of allowed administrative claims and cla sec_1 claims will receive specified fixed amounts from the trust the trust administrator intends to treat the actual payments made to holders of allowed administrative claims and cla sec_1 claims from the trust as being made in exchange for these claims on the date of payment thereof sections vii d and of the disclosure statement provide similar provisions with respect the holders of other classes of claims the service believes that a transfer to a liquidating_trust for the benefit of creditors must be treated for all purposes of the code as a transfer to the creditors eg sec_61 and to the extent that the creditors are beneficiaries of the trust the transfer will be treated as a deemed transfer to the beneficiary-creditors followed by a deemed transfer by the beneficiary-creditors to the trust to the extent that the trust is being created for the benefit of equity_interest holders in the debtor the transfer to the trust should be treated as a transfer to the equity_interest holders see revrul_94_45 see also revrul_85_13 1985_1_cb_184 where the irs considered whether to the extend that a grantor is treated as the owner of a_trust the trust will be recognized as a separate taxpayer capable of entering into a sales transaction with the grantor gl-607466-00 cancellation_of_indebtedness_income the property transfer from the debtors to the trust will be taxable to the debtors under sec_1001 of the code the debtors are treated as having transferred their property to their creditors in return for relief from an amount of debt equal to the fair_market_value of the property see 73_tc_370 the debtors will realize gain_or_loss on the difference between the debtor’s basis in the property and its fair_market_value because the debtors are in bankruptcy the fair_market_value of any property to be transferred to the trust presumably will be less than the amount of debt being discharged therefore the debtors will probably realize cod cancellation_of_indebtedness_income under sec_61 on the difference between the amount of debt discharged and the total of the cash and fair_market_value of the property transferred however due to the bankruptcy proceeding the cod income will be excluded from the debtor’s gross_income and will reduce any of the debtor’s tax_attributes transferred to the estate sec_108 and b it is unlikely that any_tax will ultimately be payable upon the transfer from the debtors to the trust as contended in section vii b of the disclosure statement however if there is a tax_liability the bankruptcy_estate will be left without assets to satisfy this liability further the bar date for the payment of administrative claims from the trust assets will have passed before any such liability could be determined see plan sections dollar_figure and which require requests for payment of administrative claims be filed no later than days after effective date taxation of the trust generally liquidating trusts are taxed as grantor trusts with the creditors treated as the grantors and deemed owners the theory is that the debtor transferred its assets to the creditors in exchange for relief from its indebtedness to them and that the creditors then transferred those assets to the trust for purposes of liquidation the transfer to the creditors need not actually take place it is deemed to have occurred the beneficiaries of the bankruptcy_estate will be the grantors of the liquidating_trust they will be treated as the deemed owners of the trust because the property used to fund it came from them and all the income will be distributed to them or used to pay the expenses of their trusts the beneficiaries must report each item_of_income or gain as it is earned by the trust gl-607466-00 conclusion if you have any questions please contact the attorney assigned to this matter in passthroughs special industries at
